UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
DONALD J. WILLIAMS, a/k/a Indian,               No. 01-4888
a/k/a David M. White, a/k/a
Augustus Ankle,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                            (CR-99-751)

                      Submitted: July 18, 2002

                      Decided: July 25, 2002

  Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. David Banner, AIKEN BRIDGES, Florence, South Carolina, for
Appellant. Miller Williams Shealy, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.
2                     UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Donald J. Williams appeals his eighty-seven month sentence
imposed following his guilty plea to one count of possession with
intent to distribute and distribution of cocaine in violation of 21
U.S.C.A. § 841 (a)(1) and § 846 (West 1999 & Supp. 2001). Wil-
liams’ counsel has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), raising one possible sentencing issue on
appeal but stating that, in his view, there are no meritorious issues for
appeal. Williams was informed of his right to file a pro se supplemen-
tal brief but has failed to do so.
   On appeal, Williams argues his sentence was imposed in error
based upon the district court’s finding that Williams substantially
assisted the Government. Even though the district court imposed a
sentence at the high end of the sentencing guidelines range, Williams’
sentence was properly calculated, and is less than the statutory maxi-
mum sentence. Therefore, it is not reviewable. See United States v.
Jones, 18 F.3d 1145, 1150-51 (4th Cir. 1994); United States v. Porter,
909 F.2d 789, 794 (4th Cir. 1990).
   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Williams’ conviction and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid in the
decisional process.
                                                            AFFIRMED